Exhibit 10.8

REGISTRATION RIGHTS AGREEMENT

by

GMAC LLC

and

Banc of America Securities LLC

Citigroup Global Markets Inc.

Goldman, Sachs & Co.

J.P. Morgan Securities Inc.

Barclays Capital Inc.

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC

Morgan Stanley & Co. Incorporated

Greenwich Capital Markets, Inc.

Dated as of December 31, 2008



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 31, 2008, by and among GMAC LLC, a Delaware limited liability
company (the “Company”) and the Dealer Managers (as defined in the Dealer
Managers Agreement (as defined below)), relating to the Company’s plans to
exchange certain of the Company’s and certain of its subsidiaries’ outstanding
notes (the “Old Notes”), for a combination of cash, newly issued senior
guaranteed notes of the Company (the “New Guaranteed Notes”) and newly issued
cumulative perpetual preferred stock (the “New Preferred Stock” or the
“Securities”) of Preferred Blocker Inc., a Delaware corporation and subsidiary
of the Company (“Blocker Sub”), to be issued pursuant to the terms of the
certificate of designations, dated as of December 31, 2008 (the “Certificate of
Designations”). In connection with the Offers (as defined in the Dealer Managers
Agreement (as defined below)) and the issuance of the New Preferred Stock, the
Company is executing this Agreement for the benefit of the holders from time to
time of Transfer Restricted Securities (as defined below) upon the occurrence of
the GMAC Conversion (as defined below). The execution and delivery of this
Agreement is a condition set forth in Section 10(i) of the Dealer Managers
Agreement, dated November 20, 2008 and amended on November 25, 2008 (the “Dealer
Managers Agreement”), among the Company and the Dealer Managers.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Dividend Rate: As defined in Section 5 hereto.

Additional Dividend Payment Date: With respect to the Transfer Restricted
Securities, each Dividend Payment Date.

Advice: As defined in Section 5(b) hereto.

Agreement: As defined in the preamble hereto.

Blocker Sub: As defined in the preamble hereto.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Certificate of Designations: As defined in the preamble hereto.

Closing Date: The date of this Agreement.

Company: As defined in the preamble hereto.

Commission: The United States Securities and Exchange Commission.

Dealer Managers: As defined in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

Dealer Managers Agreement: As defined in the preamble hereto.

Dividend Payment Date: As defined in the Certificate of Designations.

Exchange Act: The Securities Exchange Act of 1934, as amended.

FINRA: Financial Industry Regulatory Authority, Inc.

Freely Tradable: Means, with respect to a Security, a Security that at any time
of determination (i) may be sold to the public in accordance with Rule 144 under
the Securities Act or any successor provision thereof (“Rule 144”) without
regard to volume, manner of sale or any other restrictions contained in Rule 144
(other than the holding period requirement in the last sentence of paragraph
(b)(1)(i) of Rule 144 so long as such holding period requirement is satisfied at
such time of determination), (ii) does not bear any restrictive legends relating
to the Securities Act and (iii) does not bear a restricted CUSIP number.

GMAC Conversion: Means, together with related transactions, a conversion of the
Company into a corporation through a statutory conversion, the creation of a
holding company above the Company and the exchange of all or substantially all
of the Company’s outstanding equity interests for equity interests of such
holding company, the direct or indirect acquisition by Blocker Sub of all or
substantially all of the Company’s outstanding equity interests in exchange for
stock of Blocker Sub, the merger of the Company with and into Blocker Sub, and
any other direct or indirect incorporation of the assets and liabilities of the
Company, including, without limitation, by merger, consolidation or
recapitalization; statutory conversion; direct or indirect, sale, transfer,
exchange, pledge or other disposal of economic, voting or other rights; sale,
exchange or other acquisition of shares, equity interests or assets;
contribution of assets and/or liabilities; liquidation; exchange of securities;
conversion of entity, migration of entity or formation of new entity; or other
transaction or group of related transactions; provided that (i) if the GMAC
Conversion occurs and Blocker Sub is not the resulting corporation, then the New
Preferred Stock will be converted into or exchanged for preferred stock of such
resulting corporation having terms substantially the same as the terms of the
New Preferred Stock and (ii) in connection with a GMAC Conversion, appropriate
action shall be taken, if any, to ensure that the New Preferred Stock shall
continue to have the practical economic benefits of the material provisions
applicable to the New Preferred Stock and the GMAC Preferred Membership
Interests, including with respect to dividends, liquidation preference,
priority, relative rights with respect to other equity interests and the equity
value of the Company and its subsidiaries. Notwithstanding the foregoing,
following the GMAC Conversion, if the issuer of the New Preferred Stock would
not otherwise be the same as the issuer of the New Guaranteed Notes, then the
New Preferred Stock will be converted into or exchanged for preferred stock of
the issuer of the New Guaranteed Notes having terms substantially the same as
the terms of the New Preferred Stock.

GMAC Preferred Membership Interests: Means the preferred membership interests of
the Company that will be issued to Blocker Sub in connection with the Offers.

Holders: As defined in Section 2(b) hereof.

 

-3-



--------------------------------------------------------------------------------

Majority Holders: With respect to any date, Holders of a majority of the amount
of Securities registered under the Shelf Registration Statement.

New Guaranteed Notes: As defined in the preamble hereto.

New Preferred Stock: As defined in the preamble hereto.

Old Notes: As defined in the preamble hereto.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in the Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

Registration Default: As defined in Section 4 hereof.

Securities: As defined in the preamble hereto.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 3(a) hereof.

Shelf Registration Statement: As defined in Section 3(a) hereof.

Transfer Agent: Mellon Investor Services LLC.

Transfer Restricted Securities: The Securities; provided that the Securities
shall cease to be Transfer Restricted Securities on the earliest to occur of
(i) the date on which the Shelf Registration Statement with respect to such
Securities has become effective under the Securities Act and the Securities have
been disposed of pursuant to such Shelf Registration Statement, (ii) the date on
which such Securities cease to be outstanding or (iii) the date on which such
Securities are Freely Tradable.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person
(including any successors or assigns) owns Transfer Restricted Securities.

 

-4-



--------------------------------------------------------------------------------

SECTION 3. Shelf Registration.

(a) Shelf Registration. If the Securities are not all Freely Tradable prior to
366 days following the GMAC Conversion (or if such day is not a Business Day,
the next succeeding Business Day) (such date being the “Shelf Filing Deadline”),
the Company shall:

(i) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act (the “Shelf Registration Statement”) on or prior to the 30th
day after the Shelf Filing Deadline, which Shelf Registration Statement shall
provide for resales of all Transfer Restricted Securities the Holders of which
shall have provided the information required pursuant to Section 3(b) hereof;
and

(ii) use their commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 60th day
after the Shelf Filing Deadline (or if such 60th day is not a Business Day, the
next succeeding Business Day).

The Company shall use commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 5(a) and (b) hereof to the extent
necessary to ensure that it is available for resales of Transfer Restricted
Securities by the Holders of such Securities entitled to the benefit of this
Section 3(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of one year from the
date on which the Shelf Registration Statement is declared effective by the
Commission or such shorter period that will terminate when all the Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant to such Shelf Registration Statement or are Freely Tradable;
provided that the Company may for a period of up to 60 days in any three-month
period, not to exceed 90 days in any calendar year determine that the Shelf
Registration Statement is not usable under certain circumstances relating to
corporate developments, public filings with the Commission and similar events,
and suspend the use of the prospectus that is part of such Shelf Registration
Statement. Notwithstanding anything to the contrary, the requirements to file
the Shelf Registration Statement and to have the Shelf Registration Statement
become effective and remain effective shall terminate at such time as all of the
Securities are Freely Tradable.

It is agreed that if the Shelf Registration Statement is required to be filed
and effective pursuant to this Section 3 and is not so filed and effective after
the Shelf Filing Deadline, the only remedy to the Holders after the Shelf Filing
Deadline will be Additional Dividends as set forth in Section 4 hereof.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes to the Company in writing, within 20 Business
Days after receipt of a request therefor, such information as the Company may
reasonably request for use in connection with any Shelf Registration Statement
or Prospectus or preliminary Prospectus included therein. Each Holder as to
which any Shelf Registration Statement is being effected agrees to furnish
promptly to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
materially misleading.

 

-5-



--------------------------------------------------------------------------------

SECTION 4. Additional Dividends. If any of the Securities are not Freely
Tradable by the Shelf Filing Deadline and (i) the Shelf Registration Statement
has not been declared effective by the Commission on or before the date on which
such Shelf Registration Statement is required to be declared effective by the
Commission pursuant to Section 3(a)(ii) or (ii) the Shelf Registration Statement
required by this Agreement has been declared effective but ceases to be
effective at any time at which it is required to be effective under this
Agreement (each such event referred to in clauses (i) and (ii), a “Registration
Default”), the Company hereby agrees that additional cumulative dividends shall
accrue on the Transfer Restricted Securities at a rate of 0.25% per annum over
the applicable dividend rate otherwise provided for in the Certificate of
Designations (the “Additional Dividends”) from and including the date on which
such Registration Default has occurred to but excluding the date on which all
Registration Defaults have been cured. All accrued Additional Dividends shall be
paid in cash when declared by Blocker Sub’s board of directors out of funds
legally available for payment on each Additional Dividend Payment Date. At the
earlier of (i) the cure of all Registration Defaults relating to the particular
Transfer Restricted Securities or (ii) the particular Transfer Restricted
Securities having become Freely Tradable, the dividend rate borne by the
relevant Transfer Restricted Securities will be reduced to the original dividend
rate borne by such Transfer Restricted Securities; provided, however, that, if
after any such reduction in dividend rate, a different Registration Default
occurs, the dividend rate borne by the relevant Transfer Restricted Securities
shall again be increased pursuant to the foregoing provisions. Additional
Dividends accrued pursuant to this Section 4 but not declared by Blocker Sub’s
board of directors will continue to accumulate until declared for payment by
Blocker Sub’s board of directors on an Additional Dividend Payment Date. For the
avoidance of doubt, Additional Dividends shall only accrue on the liquidation
preference of the Transfer Restricted Security and not on any other dividends
accrued but unpaid with respect to such Transfer Restricted Security.

SECTION 5. Registration Procedures.

(a) Shelf Registration Statement. If required pursuant to Section 3, in
connection with the Shelf Registration Statement, the Company shall comply with
all the provisions of Section 5(b) hereof and shall use commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and pursuant thereto the Company will prepare
and file with the Commission the Shelf Registration Statement relating to the
registration on any appropriate form under the Securities Act within the period
specified in Section 3(a)(i) hereof, which form shall be available for the sale
of the Transfer Restricted Securities in accordance with the intended method or
methods of distribution thereof.

(b) General Provisions. In connection with the Shelf Registration Statement and
any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, the Shelf
Registration Statement and the related Prospectus required to permit resales of
Transfer Restricted Securities by Broker-Dealers), the Company shall:

(i) use commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective and include or incorporate by reference therein all
requisite financial statements (including, if required by the Securities Act or
any regulation thereunder, financial statements of the Company for the period
specified in Section 3 hereof); upon the occurrence of any event that would
cause the Shelf Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not to be effective
and usable for resale of Transfer Restricted Securities during the period
required by this Agreement, the Company shall file promptly an appropriate
amendment to the Shelf Registration Statement, in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), use commercially reasonable efforts to cause such amendment to be
declared effective and the Shelf Registration Statement and the related
Prospectus to become usable for their intended purpose(s) as soon as practicable
thereafter;

 

-6-



--------------------------------------------------------------------------------

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective for the applicable period set forth in
Section 3 hereof, or such shorter period as will terminate when all Transfer
Restricted Securities covered by the Shelf Registration Statement have been sold
pursuant to such Shelf Registration Statement or are Freely Tradable; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Shelf Registration Statement or supplement to the Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders of securities
covered by such Shelf Registration Statement promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment
thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Shelf Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Shelf Registration Statement, the related
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Shelf Registration Statement or the Prospectus in order to make
the statements therein not misleading. If at any time the Commission shall issue
any stop order suspending the effectiveness of the Shelf Registration Statement,
or any

 

-7-



--------------------------------------------------------------------------------

state securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, the Company shall
use its commercially reasonable efforts to obtain the withdrawal or lifting of
such order at the earliest possible time;

(iv) furnish without charge to each selling Holder named in any Shelf
Registration Statement, and each of the underwriter(s), if any, before filing
with the Commission, copies of any Shelf Registration Statement or any
Prospectus included therein or any amendments or supplements to any such Shelf
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Shelf Registration
Statement or Prospectus or any amendment or supplement to any such Shelf
Registration Statement or Prospectus (including all such documents incorporated
by reference) to which the Majority Holders or the underwriter(s), if any, shall
reasonably object in writing within five Business Days after the receipt thereof
(such objection to be deemed timely made upon confirmation of telecopy
transmission within such period). The objection of the Majority Holders or
underwriter(s), if any, shall be deemed to be reasonable if such Shelf
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains a material misstatement or omission;

(v) make available at reasonable times for inspection by the managing
underwriter(s), if any, participating in any disposition pursuant to such Shelf
Registration Statement and any attorney or accountant retained by the Majority
Holders or any of the underwriter(s), all financial and other records, pertinent
corporate documents and properties of the Company and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney or accountant in connection with such
Shelf Registration Statement or any post-effective amendment thereto subsequent
to the filing thereof and prior to its effectiveness and to participate in
meetings with investors to the extent requested by the managing underwriter(s),
if any; provided, however, that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in the Shelf Registration Statement or otherwise, except as a result
of a breach of this or any other obligation of confidentiality to the Company),
(B) such Person shall be required to disclose such information pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such Person shall have given the Company prompt prior written notice
of such requirement), or (C) such information is required to be set forth in the
Shelf Registration Statement or the Prospectus included therein or an amendment
or supplement thereto in order that the Shelf Registration Statement,
prospectus, amendment or supplement, as applicable, complies with applicable
requirements of the federal securities laws and the rules and regulations of the

 

-8-



--------------------------------------------------------------------------------

Commission and does not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(vi) if requested by any selling Holders or the underwriter(s), if any, promptly
incorporate in any Shelf Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein if such information is required by the rules and regulations of
the Commission, including, without limitation, information relating to the “Plan
of Distribution” of the Transfer Restricted Securities, information with respect
to the amount of Transfer Restricted Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Transfer Restricted Securities to be sold in such offering;
and make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after the Company is notified of the matters to
be incorporated in such prospectus supplement or post-effective amendment;

(vii) cause the Transfer Restricted Securities covered by the Shelf Registration
Statement to be rated, if not then rated, with the appropriate rating agencies,
if so requested by the Majority Holders or by the underwriter(s), if any;

(viii) furnish to each selling Holder and each of the underwriter(s), if any,
without charge, at least one copy of the applicable Shelf Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference) unless such documents or exhibits are available on the Commission’s
Electronic Data Gathering Analysis and Retrieval system or the Interactive Data
Electronic Applications system;

(ix) deliver to each selling Holder of Securities covered by the Shelf
Registration Statement and each of the underwriter(s), if any, without charge,
as many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; the
Company hereby consents to the use of the Prospectus and any amendment or
supplement thereto by each such selling Holder and each of the underwriter(s),
if any, in connection with the offering and the sale of the Transfer Restricted
Securities covered by the Prospectus or any amendment or supplement thereto;

(x) enter into such customary agreements (including an underwriting agreement),
and make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Shelf Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Holder or underwriter in connection with any sale or resale
pursuant to any Shelf Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, the Company shall:

 

-9-



--------------------------------------------------------------------------------

(A) furnish to each selling Holder and each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by issuers to underwriters in primary underwritten offerings, upon the
effectiveness of the applicable Shelf Registration Statement:

(1) an opinion dated the date of effectiveness of the Shelf Registration
Statement of counsel for the Company, covering such matters as are customarily
covered in opinions requested in an underwritten offering and such other matters
as such parties may reasonably request, and in any event including a statement
to the effect that such counsel has participated in conferences with officers
and other representatives of the Company, representatives of the independent
public accountants for the Company, representatives of the underwriter(s), if
any, and counsel to the underwriter(s), if any, in connection with the
preparation of such Shelf Registration Statement and the related Prospectus and
have considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Shelf
Registration Statement, at the time such Shelf Registration Statement or any
post-effective amendment thereto became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus contained in such Shelf Registration Statement as of its date,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Shelf Registration Statement contemplated
by this Agreement or the related Prospectus; and

(2) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 10(g) of the Dealer Managers
Agreement, without exception; and

 

-10-



--------------------------------------------------------------------------------

(B) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 5(b)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company pursuant to this Section 5(b)(x), if any.

(xi) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the state securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may reasonably
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the Shelf Registration Statement; provided, however, that the Company
shall not be required to register or qualify as a foreign corporation where it
is not then so qualified or to take any action that would subject it to the
service of process in suits or to taxation, other than as to matters and
transactions relating to the Shelf Registration Statement, in any jurisdiction
where it is not then so subject;

(xii) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of “global certificates”
representing the Transfer Restricted Securities to be sold and not bearing any
restrictive legends; and enable such Transfer Restricted Securities to be in
such denominations and registered in such names as the Holders or the
underwriter(s), if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such Holders or underwriter(s);

(xiii) use commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Shelf Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 5(b)(xi) hereof;

(xiv) if any fact or event contemplated by Section 5(b)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Shelf Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(xv) provide a CUSIP number for all Securities not later than the effective date
of the Shelf Registration Statement covering such Securities and provide the
Transfer Agent with printed certificates for such Securities which are in a form
eligible for deposit with The Depository Trust Company and take all other action
necessary to ensure that all such Securities are eligible for deposit with The
Depository Trust Company;

 

-11-



--------------------------------------------------------------------------------

(xvi) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA;

(xvii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of a Shelf Registration Statement; and

(xviii) provide promptly to each Holder upon written request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 5(b)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable Shelf
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 5(b)(xiv) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Shelf Registration Statement set forth in Section 3
hereof, shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 5(b)(iii)(D)
hereof to and including the date when each selling Holder covered by such Shelf
Registration Statement shall have received the copies of the supplemented or
amended Prospectus contemplated by Section 5(b)(xv) hereof or shall have
received the Advice; provided, however, that no such extension shall be taken
into account in determining whether Additional Dividends are due pursuant to
Section 4 hereof or the amount of such Additional Dividends, it being agreed
that the Company’s option to suspend use of a Shelf Registration Statement
pursuant to this paragraph shall be treated as a Registration Default for
purposes of Section 4 if such suspension exceeds an aggregate of 60 days in any
three month period or an aggregate of 90 days in any calendar year.

 

-12-



--------------------------------------------------------------------------------

(c) Underwritten Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Company shall not be obligated to undertake an
Underwritten Offering pursuant to the Shelf Registration Statement within six
(6) months following any Underwritten Offering (whether or not pursuant to the
Shelf Registration Statement).

SECTION 6. Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement will be borne by the Company, regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees and expenses (including any filings made by any
Holder with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)) and all rating agency fees; (ii) all fees and expenses of
compliance with federal securities and state securities or blue sky laws;
(iii) all expenses of printing (including printing of Prospectuses), messenger
and delivery services and telephone; (iv) all fees and disbursements of counsel
for the Company, the Trustee and the Holders of Transfer Restricted Securities;
and (v) all fees and disbursements of independent certified public accountants
of the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

(b) The Company will reimburse the Holders of Transfer Restricted Securities
being resold pursuant to the “Plan of Distribution” contained in the Shelf
Registration Statement for the reasonable fees and disbursements of not more
than one counsel as may be chosen by the vote of the Holders of the majority in
aggregate amount of Transfer Restricted Securities for whose benefit the Shelf
Registration Statement is being prepared.

SECTION 7. Indemnification.

(a) The Company agrees to indemnify and hold harmless each Holder, its directors
and officers, and each person, if any, who controls any Holder within the
meaning of the Securities Act and the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Holder, director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the prior written consent of the Company), insofar
as such loss, claim, damage, liability or expense (or actions in respect thereof
as contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in any Shelf Registration
Statement or Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein not misleading; and to reimburse each Holder and
each such director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel) as such expenses are
reasonably incurred by such Holder or such director, officer or

 

-13-



--------------------------------------------------------------------------------

controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any case to
the extent such loss, claim, damage, liability or expense arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by such Holder expressly for use in any
Shelf Registration Statement or Prospectus (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 7(a) shall be in
addition to any liabilities that the Company may otherwise have.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and each of its directors and officers who sign a Shelf
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other U.S. federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Majority Holders), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Shelf Registration Statement or Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in any Shelf
Registration Statement or Prospectus (or any amendment or supplement thereto),
in reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use therein; and to reimburse the Company
and each such director and officer or controlling person for any and all
expenses (including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company or such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 7(b) shall be in addition to any liabilities
that each Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7 notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise other than under the indemnity agreement contained in this Section 7
or from any liability it may have under this Section 7 to the extent it is not
materially prejudiced as a proximate result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and

 

-14-



--------------------------------------------------------------------------------

the indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), reasonably
approved by the indemnifying party, representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) The indemnifying party under this Section 7 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (ii) does not include any statements as to or any
findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

(e) If the indemnification provided for in Section 7 hereof is for any reason
held to be unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Holders, on the other
hand, or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company, on the one hand, and the Holders, on the other
hand,

 

-15-



--------------------------------------------------------------------------------

shall be determined in a manner as is appropriate to reflect the relative
economic benefits of the Company, on the one hand, and the Holders, on the other
hand, in the matters contemplated by this Agreement. The relative fault of the
Company, on the one hand, and the Holders, on the other hand, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company, on
the one hand, or the Holders, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.

(f) The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 7 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under Section 7(e) above;
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 7 hereof for purposes
of indemnification. The Company and each Holder agree that it would not be just
and equitable if contribution pursuant to Section 7(e) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in Section 7(e).

(g) Notwithstanding the provisions of Section 7(e), no Holder shall be required
to contribute any amount in excess of the dollar amount by which the total net
profit received by such Holder from the sale of any Securities exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11 of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to Section 7(e) above are several, and not
joint, on a pro rata basis based on such Holder’s aggregate principal amount of
Transfer Restricted Securities included in such Shelf Registration Statement or
Prospectus. For purposes of Section 7(e) above, each director, officer and
employee of a Holder and each person, if any, who controls a Holder within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as such a Holder, and each director and officer of the Company, and
each person, if any, who controls the Company within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company.

SECTION 8. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

-16-



--------------------------------------------------------------------------------

SECTION 9. Selection of Underwriters. The Holders covered by the Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker(s) and managing underwriter(s) that will administer such
offering will be selected by the vote of the Holders of the majority of the
outstanding shares of Transfer Restricted Securities included in such offering;
provided, however, that such investment banker(s) and managing underwriter(s)
must be reasonably satisfactory to the Company.

SECTION 10. Miscellaneous.

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The Company has not previously
entered into any agreement granting any registration rights with respect to its
securities to any Person. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s securities under any agreement in effect on the date
hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 4 hereof and this Section 10(c)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of the Holders of a
majority of the outstanding shares of Transfer Restricted Securities outstanding
(in either case, excluding any Transfer Restricted Securities held by the
Company or its affiliates).

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier,
facsimile, or air courier guaranteeing overnight delivery:

 

(i)   if to a Holder, at the address set forth on the stock register of the
Company; and (ii)   if to the Company:  

Preferred Blocker Inc.

c/o GMAC LLC

200 Renaissance Center

P.O. Box 200

Detroit, Michigan 48625

Telecopier No.: (313) 656-6124

Attention: General Counsel

 

-17-



--------------------------------------------------------------------------------

 

With a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Telecopier No.: (212) 403-2000

Attention: David E. Shapiro

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders; provided, however, that this Agreement shall not inure to the benefit
of or be binding upon a successor or assign of a Holder unless and to the extent
such successor or assign acquired Transfer Restricted Securities from such
Holder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to

 

-18-



--------------------------------------------------------------------------------

herein with respect to the registration rights granted by the Company with
respect to the Transfer Restricted Securities. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

(k) Third-Party Beneficiaries. Holders (including Broker-Dealers holding
Transfer Restricted Securities) are express and intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons.

[Signature Pages follow]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GMAC LLC By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer of Company
BANC OF AMERICA SECURITIES LLC By:  

/s/ Andrew C. Karp

Name:   Andrew C. Karp Title:   Managing Director CITIGROUP GLOBAL MARKETS INC.
By:  

/s/ Stephen Cheeseman

Name:   Stephen Cheeseman Title:   Managing Director GOLDMAN, SACHS & CO. By:  

/s/ Goldman, Sachs & Co.

  (Goldman, Sachs & Co.) J.P. MORGAN SECURITIES INC. By:  

/s/ David A. Dwyer

Name:   David A. Dwyer Title:   Executive Director BARCLAYS CAPITAL INC. By:  

/s/ Edward Witz

Name:   Edward Witz Title:   Managing Director CREDIT SUISSE SECURITIES (USA)
LLC By:  

/s/ Sharon Harrison

Name:   Sharon Harrison Title:   Director DEUTSCHE BANK SECURITIES INC. By:  

/s/ Marc Fratepietro

Name:   Marc Fratepietro Title:   Managing Director By:  

/s/ Scott Flieger

Name:   Scott Flieger Title:   Managing Director MORGAN STANLEY & CO.
INCORPORATED By:  

/s/ Yurij Slyz

Name:   Yurij Slyz Title:   Vice President GREENWICH CAPITAL MARKETS, INC. By:  

/s/ Michael Saron

Name:   Michael Saron Title:   Managing Director

 

-20-